DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are claiming an analysis assistance device comprising an estimator, a calculator, and a comparison outputter, which may be interpreted as software per se. 
Hence the claimed device is directed to a software per se, which fails to fall within at least one of the four categories of patent eligible subject matter.

It is suggested to add a hardware component (e.g. a processor) as specification and drawing to the claim device for statutory subject matter.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Escher et al (Pub No. US 2014/0236497, hereinafter Escher).

With respect to claim 1, Escher discloses an analysis assistance device (Abstract) comprising: 
an estimator that estimates data using a plurality of analysis condition data to be provided to an analysis device and a plurality of measurement data obtained in the analysis device based on the plurality of analysis condition data ([0031-0039], [0076], [0102], [0105], [0102], Fig 1 & 1b: estimate by predict data using different type of analysis condition data to be provided and measurement data,  such as parameter, regression function data, measurement of samples via analysis device); 
a calculator that calculates the data from the measurement data obtained from the analysis device ([0034], [0045], [0076-0079],, [0087], [0110-0112], Fig 1 & 1C: calculate from the measurement data of analysis device); and 
a comparison outputter that compares and outputs for display the data estimated by the estimator and the data calculated by the calculator (the term for in the claim suggests intended use and does not necessary [0113-0114], Fig 6: compare and output for display the estimated and calculated data).
Escher does not expressly show the data is directed to distribution of measurement quality index data as claimed. However, these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited.  The estimate, calculate, compare, and output steps would be performed the same regardless of the data. 
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to estimate, calculate, compare, and output any type of data including the distribution of measurement quality index data because such data does not functionally relate to the steps in the device claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention.


With respect to claim 2, Escher further discloses wherein the comparison outputter compares and outputs probability distribution of the measurement quality index data estimated by the estimator and the measurement quality index data calculated by the calculator ([0035], [0038], [0118], [0121], Fig 2-8 & 10: output probability distribution of the estimate and calculated data).
With respect to claim 3, Escher further discloses wherein the analysis device includes a chromatograph, the measurement quality index data includes retention time data of each component analyzed in the chromatograph, and the comparison outputter compares and outputs the retention time data estimated by the estimator and the retention time data calculated by the calculator ([0018-0020], [0028-0029], Fig 1-8 & 10: chromatograph is included in the chromatography system, and output estimated/predicted retention time data and calculated retention time data as shown in drawings and described).

With respect to claim 4, Escher further discloses wherein the comparison outputter compares and outputs a peak image of a spectrum representing the retention time data estimated by the estimator and a peak image of a spectrum representing the retention time data calculated by the calculator ([0022], [0030], [0116],  [0138] Fig 3-8 & 10: outputting peak images representing retention data of estimated/predicted and calculated respectively as shown and described).
With respect to claim 5, Escher further discloses wherein the comparison outputter compares and outputs a numeral indicating the retention time data estimated by the estimator and a numeral indicating the retention time data calculated by the calculator ([0018-0020], [0028-0029], Fig 3-8 & 10: output estimated/predicted retention time data and calculated retention time data with numeric values as shown in drawings and described)..
With respect to claim 6, Escher further discloses wherein the comparison outputter categorizes and outputs a difference between the retention time data estimated by the estimator and the retention time data calculated by the calculator ([0058], [0113-0115], [0125], Fig 3-8 & 10: difference between the estimated/predicted and calculated retention data).
With respect to claim 7, Escher further discloses a measurement quality index display that displays the distribution of the measurement quality index data estimated by the estimator ([0035], [0038], [0118], [0121], Fig 2-8 & 10: output probability distribution of the estimate and calculated data), and 
in response to a designation operation for an arbitrary point in a distribution image displayed by the measurement quality index display, the comparison outputter acquires the analysis condition data corresponding to the designated point, and compares and outputs the estimated measurement quality index data corresponding to the acquired analysis condition data and the calculated measurement quality index data corresponding to the acquired analysis condition data (([0018-0020], [0028-0029], [0058], [0113-0115], [0125], Fig 1-8 & 10: in response to the operation at an arbitrary point displayed as shown in the drawings, compare and output  the data estimated/predicted and calculated  data corresponding to the measurement quality index data respectively).

With respect to claim 8, Escher discloses an analysis assistance method (Abstract) comprising: 
estimating data using a plurality of analysis condition data to be provided to an analysis device and a plurality of measurement data obtained in the analysis device based on the plurality of analysis condition data ([0031-0039], [0076], [0102], [0105], [0102], Fig 1 & 1b: estimate by predict data using different type of analysis condition data to be provided and measurement data,  such as parameter, regression function data, measurement of samples via analysis device); 
calculating the data from the measurement data obtained from the analysis device ([0034], [0045], [0076-0079], [0087], [0110-0112], Fig 1 & 1C: calculate from the measurement data of analysis device); and 
comparing and outputting for display the data estimated by the estimating and the data calculated by the calculating (the term for in the claim suggests intended use and does not necessary [0113-0114], Fig 6: compare and output for display the estimated and calculated data).
Escher does not expressly show the data is directed to distribution of measurement quality index data as claimed. However, these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited.  The estimating, calculating, comparing, and outputting steps would be performed the same regardless of the data. 
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to estimate, calculate, compare, and output any type of data including the distribution of measurement quality index data because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention.

With respect to claim 9, Escher discloses a non-transitory computer readable medium storing an analysis assistance program that causes a computer to execute (Abstract, [0044-0045]): 
estimation processing of estimating data using a plurality of analysis condition data to be provided to an analysis device and a plurality of measurement data obtained in the analysis device based on the plurality of analysis condition data ([0031-0039], [0076], [0102], [0105], [0102], Fig 1 & 1b: estimate by predict data using different type of analysis condition data to be provided and measurement data,  such as parameter, regression function data, measurement of samples via analysis device); 
calculation processing of calculating the data from the measurement data obtained from the analysis device ([0034], [0045], [0076-0079],, [0087], [0110-0112], Fig 1 & 1C: calculate from the measurement data of analysis device); and 
comparison outputter processing of comparing and outputting for display the data estimated by the estimation processing and the data calculated by the calculation processing (the term for in the claim suggests intended use and does not necessary [0113-0114], Fig 6: compare and output for display the estimated and calculated data).
Escher does not expressly show the data is directed to distribution of measurement quality index data as claimed. However, these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited.  The estimating, calculating, comparing, and outputting steps would be performed the same regardless of the data. 
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to estimate, calculate, compare, and output any type of data including the distribution of measurement quality index data because such data does not functionally relate to the steps in the non-transitory computer readable medium claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention.



Examiner Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254. The examiner can normally be reached Monday-Friday, 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED EHICHIOYA can be reached on (571)272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE N OWYANG/            Primary Examiner, Art Unit 2168